Response to Arguments
Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claims 1, 8, and 15 that the combination of Abenaim, Chang, and Jones prior art reference, does not teach the limitation of “wherein the integrated device die is configured to transmit the processed signals to an external device by way of the contact pads,
wherein the package substrate is configured such that the processed signals communicate between the integrated device die and the external device through the contact pads (as claimed in claims 1 and 8).”
Applicant further argues that the combination of Abenaim and Arai prior art, does not teach the limitation of “an electrical connector on a back side of the sensor substrate, the electrical connector configured to electrically connect to an external device, wherein the integrated device package is electrically connected to the electrical connector through the sensor substrate (as claimed in claim 15).”
In response to Applicant argument with respect to claims 1 and 8, the Examiner directs the applicant’s attention to the combination of Abenaim, Chang, and Jones prior art reference as shown below: 
Abenaim teaches electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. Abenaim further teaches first coupling element 420 is configured to electrically couple the second substrate 408 to the electronic circuitry 418 and the second coupling element 410 is configured to electrically couple the second 
wherein the package substrate is configured such that the processed signals communicate between the integrated device die and the external device through the contact pads.
Hence, replacing the Abenaim package substrate 408 (e.g., a printed circuit board) with Chang package substrate 900 (e.g., a printed circuit board) known to result the claimed integrated device die (418) configured to process signals transmitted to the integrated device die (418) from the sensor assembly (306) by way of the contact pads, and wherein the integrated device die (418) is configured to transmit the processed signals to an external device (304) by way of the contact pads;
wherein the package substrate (408/900) configured such that the processed signals communicate between the integrated device die (418) and the external device (418) through the contact pads.

In response to Applicant argument with respect to claim 15, the Examiner directs the applicant’s attention to combination of Abenaim and Arai prior art, which teaches the limitation of an electrical connector (406/408) on a back side of the sensor substrate (404), the electrical connector (406/408) configured to electrically connect to an external device (304), wherein the integrated device package (308) is electrically connected to the electrical connector (406/408) through the sensor substrate (404) (note: Abenaim teaches electronics sub-assembly 308 is configured to process the analog signals generated by the radiation detection sub-assembly 306 to generate digital signals. Abenaim further teaches first coupling element 420 is configured to electrically couple the second substrate 408 to the electronic circuitry 418 and the second coupling element 410 is configured to electrically couple the second substrate 408 to the second interconnection layer 414. The second coupling element 410 comprises one or more through-mold vias that electrically couple and/or physically couple the second substrate 408 to the substrate 304. In addition, Abenaim teaches photodetectors of the photodetector array 404 may comprise back-illuminated photodiodes and/or front-illuminated photodiodes, for example, and are configured to detect luminescent photons impinging thereon to generate electrical charge. The electrical charge is periodically sampled to generate an analog signal, which is provided to the electronics sub-assembly 308. From the above teachings of Abenaim, ordinary skill in the art recognize that the package substrate 408 necessarily requires to electrical connector 406/408 to perform the claimed functions) (see Abenaim, Fig.4 and ¶ [0057]- ¶ [0062]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Abenaim, Chang, Jones, and Arai reference does meet all the limitation in claims 1, 8, and 15.


	/BITEW A DINKE/           Primary Examiner, Art Unit 2896